DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021 and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 	METHOD AND DEVICE FOR ENTROPY CODING USING MAPPING OF MATCHING RELATIONSHIP PARAMETERS.
The disclosure is objected to because of the following informalities:
P. 33 “a order” should be “an order.”  
“DPCM” needs to be defined the first time it is used.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  if the frequency of the appearance of an integer included in the value range of a matching relationship parameter gets higher and lower and repeatedly oscillates as the value of the matching relationship parameter becomes larger, then the data compression performance of entropy coding is impacted negatively. Nothing in the claims indicates the frequency is determined prior to performing one-to-one mapping on a value range of the matching relationship parameter and outputting the mapped matching relationship parameter.  
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “performing pixel preprocessing and matching coding on pixel values of an input video image to generate and output one or more matching relationship parameters; and performing one-to-one mapping on a value range of the matching relationship parameter and outputting the mapped matching relationship parameter” fails to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention. One of ordinary skill in the art would not know what type of preprocessing occurs or what is being matched, nor what the value range pertains to or how it maps a matching relationship parameter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al., (“Non-SCCE1: Block vector coding for Intra block copy”), [hereinafter Karczewicz], in view of Li et al., (U.S. Patent 10,542,274 B2), [hereinafter Li].
Regarding claim 1, Karczewicz discloses image coding method (a method of coding; abstract), comprising:
performing pixel preprocessing and matching coding on pixel values of an input video image to generate and output one or more matching relationship parameters (Karczewicz Abstract – this is an implicit in the process of intra block copy and the intra block vector differences obtained from this method as part of the HEVC standard and – the matching relationship parameters are the block vector differences (BVDs) disclosed in the Abstract and Section 1 Proposed Method.); 
performing one-to-one mapping on a value range of the matching relationship parameter and outputting the mapped matching relationship parameter (Karczewicz Section 1 Proposed Method – the BVDs are processing according to predetermined criteria resulting in two groups that are processed differently for final results, “If BVD is greater than 16, the remaining absolute level is coded using bypass Exp-Golomb codes with order 4. Otherwise, the remaining absolute level is coded using fixed length bypass code of length 4.”); 
However, Karczewicz does not explicitly disclose performing coding and reconstruction operations on the input video image, the matching relationship parameters and variables;  temporarily storing pixel values in a reconstructed reference pixel value set; and performing entropy coding on the mapped matching relationship parameters and outputting a result of the entropy coding.
Li suggests performing coding and reconstruction operations on the input video image, the matching relationship parameters and variables (Fig. 5a); temporarily storing pixel values in a reconstructed reference pixel value set (Fig. 5a element 570); and performing entropy coding on the mapped matching relationship parameters and outputting a result of the entropy coding (Fig. 5a element 590 and 595).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz with the well-known process of entropy encoding suggested by Li, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the HEVC standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to produce encoded data in a coded video bitstream (595) as output. Li at col. 12, lns. 34-39.
Regarding claim 10, Karczewicz¸ in view of Li, suggests all of the limitations and motivation of claim 1 in encoding form rather than decoding form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 10.  
Regarding claim 12, Karczewicz-Li suggests all of the limitations and motivation of claim 10 in encoding form rather than decoding form. Li also suggests wherein the matching region is a matching string or a matching block (Returning to FIG. 3, the encoder represents an intra-coded block of a source frame (331) in terms of prediction from other, previously reconstructed sample values in the frame (331). For intra spatial prediction for a block, the intra-picture estimator estimates extrapolation of the neighboring reconstructed sample values into the block. The intra-prediction estimator outputs prediction information (such as prediction mode (direction) for intra spatial prediction), which is entropy coded.) 
Regarding claim 19, Karczewicz-Li suggests all of the limitations and motivation of claim 1 in method form rather than apparatus form. Li also suggests a processor and a memory for storing execution instructions that when executed by the processor cause the processor to perform the method (With reference to FIG. 1, the computing system (100) includes one or more processing units (110, 115) and memory (120, 125). The processing units (110, 115) execute computer-executable instructions; col. 4, lns. 17-20). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 19. 
Regarding claim 20, Karczewicz-Li suggests all of the limitations and motivation of claim 10 in method form rather than apparatus form. Li also suggests a processor and a memory for storing execution instructions that when executed by the processor cause the processor to perform the method (With reference to FIG. 1, the computing system (100) includes one or more processing units (110, 115) and memory (120, 125). The processing units (110, 115) execute computer-executable instructions; col. 4, lns. 17-20). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 20. 

Claims 2-9, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz-Li, in view of Karczewicz et al., (U.S. Patent Publication No. 2015/0016537 A1), [hereinafter Karczewicz-2].
Regarding claim 2, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. However, Karczewicz-Li do not explicitly disclose making real-time statistics on characteristics of various numerical values in the value range of the matching relationship parameters and dynamically adjusting a mapping relationship of the mapping or partial mapping according to a result of the real-time statistics on various numerical values of the matching relationship parameters.
Karczewicz-2 suggests making real-time statistics on characteristics of various numerical values in the value range of the matching relationship parameters and dynamically adjusting a mapping relationship of the mapping or partial mapping according to a result of the real-time statistics on various numerical values of the matching relationship parameters ([0172] At the beginning of the current CG, entropy encoding unit 56 is configured to map the value of the statistics to the initial value of the Rice parameter for the current CG. In one example, entropy encoding unit 56 may map the value of the statistics to the initial Rice parameter value according to a function of the statistics that is based on a selection of a minimum of either a maximum value of the Rice parameter or the value of the statistics divided by a constant value. Example equations representing statistics gathering, statistics partitioning, and statistics mapping procedures for the Rice parameter initialization scheme are described in more detail above).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 3, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. However, Karczewicz-Li do not explicitly disclose wherein the value range is divided into K subordinate value ranges, and accordingly, the mapping is divided into mappings in the K subordinate value ranges.
Karczewicz-2 suggests wherein the value range is divided into K subordinate value ranges, and accordingly, the mapping is divided into mappings in the K subordinate value ranges ([0083] For example, Golomb-Rice codes are a subset of Golomb codes and represent a value n&gt;=0, given a tunable Rice parameter m, as a quotient q=floor(n/m) and a remainder r=n-q.times.m, where m is a power of 2. The quotient q is the prefix and has a unary code representation. The remainder r is the suffix and has a fixed length representation. In Exp-Golomb codes, the code structure is similarly formed by a unary prefix followed by a fixed length suffix, but the number of codewords in the suffix part doubles after each bit in the unary code. The Exp-Golomb codes, therefore, have a slower growth of the codeword length. In general, a larger value of the Rice parameter results in slower growth of the codes, which allows for greater efficiency when coding large coefficient values. Additional details on Rice parameters may be found in "Transform Coefficient Coding in HEVC," by J. Sole, R. Joshi. M. Karczewicz, N. Nguyen, T. Ji, G. Clare, F. Henry, A. Duenas, IEEE Transactions on Circuits and Systems for Video Transmission (special issue on HEVC), December 2012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 4, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. However, Karczewicz-Li do not explicitly disclose wherein the value range is divided into L groups of subordinate value ranges, each subordinate value range in each group of subordinate value ranges includes equal finite elements, and accordingly, the mapping is divided into L groups of mappings; through each group of mappings, a complete subordinate value range in a group of subordinate value ranges is mapped into a complete subordinate value range in the same group while keeping a sequence of all elements in the subordinate value range unchanged, wherein L is a natural number.
Karczewicz-2 suggests wherein the value range is divided into L groups of subordinate value ranges, each subordinate value range in each group of subordinate value ranges includes equal finite elements, and accordingly, the mapping is divided into L groups of mappings; through each group of mappings, a complete subordinate value range in a group of subordinate value ranges is mapped into a complete subordinate value range in the same group while keeping a sequence of all elements in the subordinate value range unchanged, wherein L is a natural number ([0083] For example, Golomb-Rice codes are a subset of Golomb codes and represent a value n&gt;=0, given a tunable Rice parameter m, as a quotient q=floor(n/m) and a remainder r=n-q.times.m, where m is a power of 2. The quotient q is the prefix and has a unary code representation. The remainder r is the suffix and has a fixed length representation. In Exp-Golomb codes, the code structure is similarly formed by a unary prefix followed by a fixed length suffix, but the number of codewords in the suffix part doubles after each bit in the unary code. The Exp-Golomb codes, therefore, have a slower growth of the codeword length. In general, a larger value of the Rice parameter results in slower growth of the codes, which allows for greater efficiency when coding large coefficient values. Additional details on Rice parameters may be found in "Transform Coefficient Coding in HEVC," by J. Sole, R. Joshi. M. Karczewicz, N. Nguyen, T. Ji, G. Clare, F. Henry, A. Duenas, IEEE Transactions on Circuits and Systems for Video Transmission (special issue on HEVC), December 2012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 5, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. However, Karczewicz-Li do not explicitly disclose wherein one of the mappings in the value range or the subordinate value range is consisted of a plurality of partial mappings that are implemented successively.
Karczewicz-2 suggests wherein one of the mappings in the value range or the subordinate value range is consisted of a plurality of partial mappings that are implemented successively ([0083] For example, Golomb-Rice codes are a subset of Golomb codes and represent a value n&gt;=0, given a tunable Rice parameter m, as a quotient q=floor(n/m) and a remainder r=n-q.times.m, where m is a power of 2. The quotient q is the prefix and has a unary code representation. The remainder r is the suffix and has a fixed length representation. In Exp-Golomb codes, the code structure is similarly formed by a unary prefix followed by a fixed length suffix, but the number of codewords in the suffix part doubles after each bit in the unary code. The Exp-Golomb codes, therefore, have a slower growth of the codeword length. In general, a larger value of the Rice parameter results in slower growth of the codes, which allows for greater efficiency when coding large coefficient values. Additional details on Rice parameters may be found in "Transform Coefficient Coding in HEVC," by J. Sole, R. Joshi. M. Karczewicz, N. Nguyen, T. Ji, G. Clare, F. Henry, A. Duenas, IEEE Transactions on Circuits and Systems for Video Transmission (special issue on HEVC), December 2012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 6, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. However, Karczewicz-Li do not explicitly disclose wherein mapping relationships for one of the mappings or partial mappings in the value range or the subordinate value range are represented in one of the following ways: the mapping relationships are all represented by one computation expression or a group of computation expressions; the mapping relationships are all represented by a list; and a part of the mapping relationships are represented by one computation expression or a group of computation expressions while others are represented by a list.
Karczewicz-2 suggests wherein mapping relationships for one of the mappings or partial mappings in the value range or the subordinate value range are represented in one of the following ways: the mapping relationships are all represented by one computation expression or a group of computation expressions; the mapping relationships are all represented by a list; and a part of the mapping relationships are represented by one computation expression or a group of computation expressions while others are represented by a list  ([0084] In the HEVC standard, the Rice parameter is set equal to an initial value of zero at the beginning of each coefficient group (CG) and is conditionally updated during the coding of the CG depending on the value of the Rice parameter and the absolute value of the coefficient level for a current coefficient being coded as follows: 
If absCoeffLevel&gt;3*2.sup.cRiceParam, then cRiceParam=min(cRiceParam+1,4) Otherwise, cRiceParam=cRiceParam, where cRiceParam is the Rice parameter, absCoeffLevel is the absolute value of the coefficient level for the current coefficient, and min( ) is a function that selects a minimum value. The HEVC Rice parameter update scheme allows the binarization process to gradually adapt to the coefficient statistics when large absolute values are observed in the distribution).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 7, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. However, Karczewicz-Li do not explicitly disclose wherein a mapping relationship for one of the mappings or partial mappings in the value range or the subordinate value range changes as status and/or parameters of current coding change.
Karczewicz-2 suggests wherein a mapping relationship for one of the mappings or partial mappings in the value range or the subordinate value range changes as status and/or parameters of current coding change (A value of the statistics may be initialized to zero at a beginning of a video slice and updated based on coefficient levels coded in each CG of the slice; Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 8, Karczewicz-Li suggests all of the limitations and motivation of claim 1, as discussed above. Li also suggests the width W of the current coding block has four values: 64, 32, 16 and 8 (The smallest allowable size of CU (e.g., 8×8, 16×16) can be signaled in the bitstream; col. 8, lns. 38-40 and The decoder (600) is block-based and uses a block format that depends on implementation. Blocks may be further sub-divided at different stages. For example, a picture can be divided into 64×64 blocks, 32×32 blocks or 16×16 blocks, which can in turn be divided into smaller blocks of sample values. In implementations of decoding for the HEVC standard, a picture is partitioned into CTUs (CTBs), CUs (CBs), PUs (PBs) and TU (TBs); col. 15, lns. 37-44). However, Karczewicz-Li do not explicitly disclose wherein one of the matching relationship parameters is a matching distance, and accordingly, the mapping has four mapping relationships.
Karczewicz-2 suggests wherein one of the matching relationship parameters is a matching distance, and accordingly, the mapping has four mapping relationships (A CG may be defined as n (e.g., n=16) consecutive coefficients in a scan order for a transform block, which may correspond to a 4.times.4 subblock. In one example, a subset consists of 16 consecutive coefficients along a scan order (e.g., a forward or inverse diagonal, horizontal, or vertical scan order) for a 4.times.4 transform block and an 8.times.8 transform block. For 16.times.16 and 32.times.32 transform blocks, a 4.times.4 subblock of coefficients within the larger transform block are treated as a subset.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the intra block copy of Karczewicz-Li with the Golomb-Rice entropy encoding suggested by Karczewicz-2. The motivation would be to to achieve even more compression. Karczewicz-2 at [0005].
Regarding claim 11, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 2 in encoding form rather than decoding form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 11.
Regarding claim 13, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 4 in encoding form rather than decoding form. Li also suggests inverse mapping (applying the inverse of entropy encoding performed in the encoder; col. 11, lns. 46-47). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 13.
Regarding claim 14, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 4 in encoding form rather than decoding form. Li also suggests inverse mapping (applying the inverse of entropy encoding performed in the encoder; col. 11, lns. 46-47). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14.
Regarding claim 15, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 5 in encoding form rather than decoding form. Li also suggests inverse mapping (applying the inverse of entropy encoding performed in the encoder; col. 11, lns. 46-47). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15.
Regarding claim 16, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 6 in encoding form rather than decoding form. Li also suggests inverse mapping (applying the inverse of entropy encoding performed in the encoder; col. 11, lns. 46-47). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.
Regarding claim 17, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 7 in encoding form rather than decoding form. Li also suggests inverse mapping (applying the inverse of entropy encoding performed in the encoder; col. 11, lns. 46-47). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17.
Regarding claim 18, Karczewicz-Li¸ in view of Karczewicz-2, suggests all of the limitations and motivation of claim 8 in encoding form rather than decoding form. Li also suggests inverse mapping (applying the inverse of entropy encoding performed in the encoder; col. 11, lns. 46-47). Karczewicz-2 also suggests wherein an inverse mapping relationship for one of the inverse mappings or partial inverse mappings in the value range or the subordinate value range changes as a width of the decoding block changes  ([0140] In some examples, an updated value of the Rice parameter (or a delta value compared to a predictor, e.g., the current value of the Rice parameter) for the next coding unit (e.g., 4.times.4 CG, TU, or CU) is calculated based on part or all of the parameters used for the statistics. For instance, in one example, the higher the value of OvershootCnt, the smaller the value of the updated Rice parameter. In another example, the higher the value of UndershootCnt, the larger the value of the updated Rice parameter; 0140)  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487